Citation Nr: 0932085	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for granuloma annulare, 
claimed as due to an undiagnosed illness. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to 
June 1991.  He also had extensive service in the Reserve and 
retired in February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both a November 1998 and a June 2000 
RO rating decision.  

In May 2007 and October 2008 the Board remanded the issue on 
appeal to the RO, via the Appeals Management Center (AMC) for 
further development.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2007.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to have served in Southwest Asia 
during the period of the Persian Gulf War. 

3.  The currently demonstrated granuloma annulare is not 
shown to be due to any event or incident of the Veteran's 
active service or any period of active duty for training.  



CONCLUSION OF LAW

The Veteran's disability manifested by granuloma annulare is 
not due to disease or injury that was incurred in or 
aggravated by active service or a period of active duty for 
training.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2001, after the rating decision on appeal, the RO 
sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the May 2004 Statement of Case (SOC).  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The July 2001 letter and a June 2007 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2001 and June 2007 letters advised the Veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the Veteran that VA 
must make reasonable efforts to help the Veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the July 2001 letter advised 
the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in a March 2006 
letter.  Therefore, there is accordingly no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in March 1997, 
December 1997, and March 2008; in addition, the Board also 
had the claims file reviewed by a VA medical expert, who gave 
an opinion in July 2009.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in January 2007.   
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim of service connection 
for granuloma annulare.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran asserts that that his granuloma annulare is a 
result of his military service; specifically, from his work 
as an assistant to a forensic pathologist when he conducted 
post-mortem examinations on soldiers killed in the Persian 
Gulf area. 

The Board notes that VA may pay compensation to a Veteran who 
served on active duty in the Armed Services in the Southwest 
Asia Theater of operations during the Persian Gulf War with a 
qualifying chronic disability.  38 U.S.C.A. §§ 1117, 1118; 38 
C.F.R. § 3.317(a)(1).

In this case, the record does not show, and the Veteran does 
not assert, that he served in Southwest Asia during the 
Persian Gulf War.  The Veteran asserts that his duty in the 
morgue at Landstuhl Army Medical Center exposed him to toxins 
from the Persian Gulf area and that he should be afforded the 
same "presumptions" as any servicemember who was physically 
present in Southwest Asia.

However, 38 C.F.R. § 3.317 specifically defines a "Persian 
Gulf Veteran" as a Veteran who served on active duty in the 
Armed Services in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f).  By 
the plain meaning of the regulation, this Veteran is not a 
member of the class.

For the reason stated hereinabove, the Board finds that 38 
C.F.R. § 3.317 does not apply to this Veteran's claims.  The 
Board will accordingly proceed with consideration of service 
connection on a direct basis.

The Veteran's service treatment records consist of an April 
1991 Report of Medical History for the Veteran's 
redeployment.  The Veteran stated that he was in excellent 
health and checked no in relation to skin problems. 

At the Veteran's March 1997 VA examination it was noted that 
he was a forensic physician's assistant for 39 years.  The VA 
examiner stated that the Veteran had 2 to 3 small red areas 
on his hands and wrists; however, they were too small and not 
diagnosable.  

The Veteran had a VA examination in December 1997 and stated 
that his skin condition began in 1991 as a rash on his groin, 
chest and hands.  The VA examiner noted that the Veteran did 
not have a rash on his chest but did have one on his groin 
and hands.  He diagnosed the Veteran with granuloma annulare.  

At the Veteran's March 2008 VA examination, he stated that 
his skin condition was on going since 1990.  On examination 
he had an erythematous rash that was in a semicircular 
pattern of the dorsum of the left middle finger.  

The VA examiner diagnosed the Veteran with granuloma 
annulare.  He stated that granuloma annulare was a rash of 
unknown etiology and as such he could not find information in 
the claims file that would make a nexus between the Veteran's 
current problems and events in service.  In addition, the VA 
examiner offered a December 2008 addendum and said that the 
claims  file was reviewed and his opinion remained the same.  

In June 2009 the Board requested an opinion from a VA medical 
expert, which was rendered in July 2009.   The VA examiner 
stated that the Veteran had a history of skin rashes over his 
hands, chest and groin area that dated back to 1991; however, 
their diagnosis and treatment were unknown and the rashes on 
the chest and groin area resolved completely.  

The Veteran was then diagnosed with granuloma annulare in 
November 1997 and treated with topical steroid preparation 
for skin rashes on his hands and no obvious therapeutic 
response was observed.  

The VA examiner stated that granuloma annulare was a chronic 
skin disorder of unknown etiology and could last several 
years and 40 percent of patients with granuloma annulare had 
a history of spontaneous involution.  

Granuloma annulare was reported to be associated with 
diabetes, HIV infection and others.  It had also been 
reported that granuloma annulare could follow insect bites, 
sun exposure, tuberculin skin tests, ingestion of medications 
including allopurinol, anti-TNF agents, pegylated interferon 
alpha and amlodipine, trauma and viral infection, which 
included hepatitis B, hepatitis C, Borrelia, HIV, and 
Epstein-Barr virus infections.  Granuloma annulare was also 
reported to occur in identical twins suggesting hereditary 
disposition.  

The VA examiner stated that the Veteran did not have a prior 
record of hepatitis infection, Borrelia infection, HIV 
infection, or EBV infection.  Also, the Veteran did not have 
a prior record of medication such as allopurinol, alpha 
interferon, or anti-TNF agents, and he is not diabetic.  
These suggested that his granuloma annulare was least likely 
relation to medication, infection, or diabetes.  He concluded 
that from all possible history, information, and claims file, 
the Veteran's granuloma annulare is least likely related to 
his service.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992). 

After a careful review of the Veteran's claims file the Board 
finds that his granuloma annulare is not related to his 
military service.  Granuloma annulare is documented to be a 
skin condition of unknown etiology and the July 2008 VA 
examiner stated the possible associations for granuloma 
annulare and there is no evidence that the Veteran has any of 
those possible associations; however, it was also noted that 
40 percent of patients with granuloma annulare have a 
spontaneous involution.  

In addition, there is no medical evidence in the Veteran's 
claims file to support his contentions that it is due to 
conducting post-mortem examinations on soldiers from the 
Persian Gulf.  

In addition, the Board notes that the Veteran has been 
working as forensic physician's assistant for close to 50 
years so it is likely that any skin condition he has on his 
hands could be related to his work outside of his military 
service.  

The Board notes that a Veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).In this 
situation, the Veteran has not submitted any medical evidence 
of an etiological connection between his military service and 
his granuloma annulare.

The Veteran testified that he began treatment for his hands 
in 1994; however, it was brought to his attention while 
stationed in Germany.  He also testified that during service 
he felt as if the battlefield came to him and therefore, 
should be treated as the same as those Veterans who served in 
the Persian Gulf.  

The Board notes that the nature of the Veteran's military 
duties is not in dispute. Also, the Veteran is shown to be a 
medical technician and accordingly entitled to a degree of 
deference in reporting his symptoms.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology, including pain).  

However, the Veteran is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  It is the province of trained health 
care professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

After a careful review of the Veteran's testimony and his 
claims file, the Board finds that his granuloma annulare is 
not a result of military service nor can he receive the 
presumption since he is not a "Persian Gulf Veteran" under 
38 U.S.C.A. § 1117(f).  Therefore, service connection must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  





ORDER

Service connection for granuloma annulare is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


